—Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 16, 1993, which, inter alia, granted plaintiffs’ cross motion for summary judgment to the extent of awarding plaintiffs the sum of $10,000, on their breach of contract claim, unanimously affirmed, without costs.
In this underinsured motorist coverage case, the IAS Court properly found that the language of the policy, which cross-referenced the terms uninsured and underinsured, would lead a policyholder to the reasonable conclusion that she had also purchased underinsurance. Plaintiffs’ recovery was correctly limited to $10,000, the amount clearly listed in the policy for uninsured motorist coverage. We have considered plaintiffs’ remaining argument and find it without merit. Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.